Moyer, C.J.
The affidavit of disqualification herein was filed by Eugene D. Smith, counsel for the defendant, seeking the disqualification of Judge Norbert A. Nadel from further proceedings in case No. B-89-2869 in the Hamilton County Common Pleas Court.
*129The allegations contained in the affidavit do not support a finding that Judge Nadel could not preside fairly and impartially in the trial of this matter.
However, the record reflects the existence of relationships within the judicial system of Hamilton County that could suggest to a reasonable person the appearance of prejudice or impropriety were this matter to be heard by any judge of the Hamilton County Common Pleas Court.
Specifically, the defendant is charged with aggravated robbery, felonious assault, and kidnapping, alleged to have been committed against the wife and infant daughter of another judge of the Hamilton County Common Pleas Court.
Therefore, to avoid even the appearance of any prejudice or partiality and to insure the public’s confidence in the integrity of the judicial system, it is ordered that Judge Norbert A. Nadel and all other judges of the Hamilton County Common Pleas Court participate no further in these proceedings. A visiting judge from outside Hamilton County will be assigned by me.